UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TECARLOS DERILLE SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (CR-04-40-1)


Submitted:   September 29, 2006           Decided:   October 26, 2006


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Eric David Goulian, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tecarlos Derille Smith appeals the district court's order

sentencing him to a total of 196 months’ imprisonment following his

guilty plea to possession with intent to distribute more than five

grams of cocaine base and one count of possession of a firearm in

furtherance of a drug trafficking crime, in violation of 21 U.S.C.

§ 841(a)(1) (2000), and 18 U.S.C. § 924(c) (2000).            The Government

has moved to dismiss the appeal on the basis of a waiver of

appellate rights contained in its plea agreement with Smith.

Smith’s brief has been filed pursuant to Anders v. California, 386

U.S. 738 (1967), and counsel for Smith asserts that if the waiver

is   found   to   be   unenforceable,   the   sentence   is   unreasonable.

Although advised of his right to file a pro se supplemental brief,

Smith has not done so.

             Addressing the Government's motion first, this court's

interpretation of Smith's plea agreement is guided by contract law.

United States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997).              The

waiver provision in Smith’s plea agreement precludes a challenge to

Smith’s sentence, but does not bar a challenge to his conviction on

direct appeal. We conclude the waiver is enforceable to the extent

Smith seeks to challenge his sentence.         Accordingly, we grant the

Government’s motion as it applies to Smith’s appeal of his sentence

and deny the motion as it applies to our review of Smith’s

conviction under Anders.


                                   - 2 -
          Turning to Smith’s conviction, we have reviewed the

record pursuant to Anders and find no error.       The district court

fully complied with Fed. R. Crim. P. 11 in conducting Smith’s plea

hearing, and we discern no basis for concluding that Smith’s guilty

plea was involuntary or unknowing.      Finding no meritorious issues,

we affirm Smith's conviction.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel's motion must state that a

copy thereof was served on the client.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    AFFIRMED IN PART;
                                                    DISMISSED IN PART




                                - 3 -